LUMBARD, Circuit Judge.
This is a seaman’s action in two counts, one under the Jones Act, 46 U. S.C.A. § 688, and the other for maintenance and care. The plaintiff has moved for partial summary judgment with respect to the cause of action for maintenance on the ground that no triable issue of fact exists. The defendant has already paid $1,600 in maintenance; the plaintiff on the basis of a hospital report claims the right to $1,000 more.
It is the defendant’s position that they have paid plaintiff all maintenance he is entitled to and that plaintiff’s subsequent readmission to the Public Health Service Hospital had no relation to those injuries sustained on defendant’s vessel.
The mere recital of the plaintiff’s and defendant’s positions on this motion is sufficient to reveal that an issue of fact exists here.
Motion dénied.